Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
All the references cited in the International Search Report have been considered.  None is anticipatory.

Election/Restrictions
The applicant has elected Group I (claims 1-11) without traverse. The previous election of species of Group I has been withdrawn.
This restriction is made FINAL.  See previous action for the reasons of applying restriction. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-11 is (are) rejected under 35 U.S.C. 103 as being unpatentable over Mochida et al. (WO 2015002147, US 20160369050 as English equivalent).
As to claims 1-11, Mochida (abs., claims, examples, 7, 10, 16-33, 47-48, 88, 93, Tables) discloses a process of producing oxymethylene copolymer using trioxane and comonomers and conducting melt polymerization at 135-300 °C.  Perchloric acid is used as an exemplary initiator at 0.001 ppm to 10% by mass of the trioxane, and a salt of triethylamine and trifluoromethanesulfonic acid (TEAT, 1:1 molar ratio) is used as an exemplary protic acid salt.  Triethylamine and triethanolamine are added as functionally equivalent stabilizers at 0.0001-0.003 mmol per 1 mmol of trioxane. Sulfuric acid and trifluoromethanesulfonic acid are functionally equivalent protic acid for forming salt and as initiators. 
Mochida is silent on added triethylamine to the claimed starting material mixture. Mochida produces TEAT separately before adding to the monomers and initiator.  However, it would have been obvious to one of ordinary skill in the art to have modified the process disclosed by Mochida and added triethylamine or triethanolamine to a mixture comprising trioxane/comonomers, perchloric acid, and trifluoromethanesulfonic acid to form the TEAT in situ to simplify the production process.  The added amine would form a salt and at the same time, the residue of amine (one of ordinary skill in the art would increase to molar ratio of amine to acid more than 1:1) would remain in the mixture as a stabilizer.  A molar ratio would yield a range (>1:1) overlapping with the claimed range.  It has been found that where claimed ranges overlap ranges disclosed by the prior art, a prima facie case of obviousness exists - see MPEP 2144.05.  
Furthermore, it would have been obvious to one of ordinary skill in the art to have replaced triethylamine with triethanolamine because of their equivalent functionality as stabilizers.  It would have been obvious to one of ordinary skill in the art to have replaced trifluoromethanesulfonic acid with sulfuric acid because of their equivalent functionality as protic acids for forming salt and as initiators.  These conditions appear to equally apply to both productions using similar amine and acid materials. This adaptation would have obviously yielded instantly claimed invention.  
	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHANE FANG whose telephone number is (571)270-7378.  The examiner can normally be reached on Mon-Thurs. 8am-6pm. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on 571.572.1302.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SHANE FANG/Primary Examiner, Art Unit 1766